Title: From Thomas Jefferson to Edmund Randolph, 28 August 1793
From: Jefferson, Thomas
To: Randolph, Edmund



Dr Sir
Philadelphia Aug. 28. 1793.

I have the honor to inclose you the papers of Messrs. Wilson Potts & Easton, merchants of Alexandria, complaining that their brig the Jesse has been taken by a French privateer called the Sans pareil, carried into Charleston, and there condemned by the French Consul and sold. The object of their application is to obtain national interference for redress. But this measure is always slow, rarely effectual, and never proper if the laws of the land give redress. If therefore the laws would give relief to the parties against the vessel and cargo, if still within the US. or against the Captors if here, or the purchasers, or the French Consul, it would be better so to advise the parties, than to take any public measure. Upon this point I take the liberty of asking your opinion, and am with great esteem & respect Dr. Sir Your friend & servt

Th: Jefferson

